Confining our review to that particular portion of the argument of plaintiff's counsel which is above reported, we feel no hesitation in saying that it was highly improper, and should have been rebuked and excluded in the first instance, and that the action of the trial court in granting a new trial on that account ought to be, and must be, upheld.
A fair analysis of the language in question shows a statement, as of fact, that dividends were earned by the defendant corporation; that its directors — and at least some of its stockholders — were nonresidents of Alabama, and that they held meetings in Washington for the division of their corporate dividends. There was no evidence before the jury of such matters, and such evidence could not have been properly received if offered.
The implications of the language, and the animus of the appeal thus presented to the jury are unmistakable, and need no judicial exposition. Suffice it to say that similar statements and arguments have been several times condemned by this court, as they should always be. E. T., V.  G. R. R. Co. v, Carloss,77 Ala. 443, 447; Florence, etc., Co. v. Field, 104 Ala. 480,16 So. 538; B. R., L.  P. Co. v. Gonzales, 183 Ala. 273,281-283, 61 So. 80, Ann. Cas. 1916A, 543.
We need not consider other questions presented by the record.
The judgment will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.